 

Exhibit 10.3




IRREVOCABLE INSTRUCTIONS TO TRANSFER AGENT




Date:  March 30, 2012




To the transfer agent of SILVER FALCON MINING, INC.




Re:

Instruction to Transfer Shares




Ladies and Gentlemen:




Reference is made to that certain Convertible Promissory Note dated as of March
30, 2012 (the “Note”), made by Silver Falcon Mining, Inc., a Delaware
corporation (the “Company”), pursuant to which the Company agreed to pay to
Iliad Research and Trading, LP, a Delaware limited partnership, its successors
and/or assigns (the “Holder”), the aggregate sum of $566,500.00 plus interest,
fees, and collection costs. The Note was issued pursuant to that certain
Securities Purchase Agreement dated March 30, 2012, by and between the Company
and the Holder (the “Purchase Agreement” and together with the Note and all
other documents entered into in conjunction therewith, including any amendments
or waivers, the “Loan Documents”).  Pursuant to the terms of the Note, at the
option of the Holder, the Note may be converted into shares of the Class A
Common Stock, par value $0.0001 per share, of the Company (the “Common Stock”)
(the shares of Common Stock issuable upon conversion, the “Shares”).

This irrevocable letter of instructions (“Letter”) shall serve as the
authorization and direction of the Company to SIGNATURE STOCK TRANSFER, INC. or
its successors as transfer agent to the Company (also referred to herein as
“you” or “your”), to issue shares of Common Stock to the Holder, upon the order
of the Holder, upon conversion of the Note, as follows:

1.

You shall issue the Shares free of any restrictive legend to the Holder upon a
conversion of all or any portion of the Note upon delivery to you of (a) a duly
executed Notice of Conversion substantially in the form attached hereto as
Exhibit A (the “Notice of Conversion”), and (b) either (i) written confirmation
from the Holder that the Shares are registered pursuant to an effective
registration statement, or (ii) a legal opinion as to the free transferability
of the Shares from counsel, dated within ninety (90) days from the date of
conversion, to either the Holder or the Company; provided, however, that in the
event the legal opinion is not provided as described above, you will issue the
Shares subject to a restrictive legend. For the avoidance of doubt, this Letter
is your authorization and instruction by the Company to issue the Shares
pursuant to this Letter without any further authorization or direction from the
Company. You shall rely exclusively on the instructions in this Letter and shall
have no liability for relying on any Notice of Conversion, whether provided by
the Holder or the Company. Any Notice of Conversion delivered hereunder shall
constitute an irrevocable instruction to you to process such notice or notices
in accordance with the terms thereof, without any further direction or inquiry.
Such notice or notices may be transmitted to you by fax, email, or any
commercially reasonable method.

2.

In the case of a request for Shares pursuant to Paragraph 1 above, you shall,
within three (3) Trading Days (as defined below) thereafter, (a) if you are
eligible to participate in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of the
Common Stock to the Holder’s or its designee’s balance account with DTC through
the Deposit Withdrawal at Custodian (“DWAC”) system, provided the Holder causes
its bank or broker to initiate the DWAC transaction, or (b) if you are not
eligible to participate in the DWAC system, issue and deliver to the Holder, via
a common carrier for overnight delivery, to the address as specified in the





 

Signature Page to Irrevocable Instructions to Transfer Agent Letter













Notice of Conversion a certificate or certificates, registered in the name of
the Holder or its designee(s), for such number of shares of Common Stock as may
be requested by the Holder to be transferred as set forth in the Notice of
Conversion up to the number of Shares evidenced by the certificates.  For
purposes hereof, “Trading Day” shall mean any day on which the New York Stock
Exchange is open for customary trading. Notwithstanding any other provision
hereof, the Company and the Holder understand that you shall not be required to
perform any issuance or transfer of Shares if (i) such an issuance or transfer
of Shares is in violation of any state or federal securities laws or
regulations, or (ii) the issuance or transfer of Shares is prohibited or stopped
as required or directed by a court order.

3.

You understand that a delay in either the crediting of Shares or the delivery of
certificates hereunder, as the case may be, could result in economic loss to the
Holder and that time is of the essence in your processing of a Notice of
Conversion or the Notice of Exercise.  

4.

To the extent the applicable Shares being issued will be certificated, the
certificates representing the Shares to be issued pursuant to Paragraph 1 above,
if the date on which the Notice of Conversion is submitted to you is (i) more
than twelve (12) months following the date of issuance of the Note, or (ii) more
than six (6) months following the date of issuance of the Note and the Company
is subject to the reporting requirements of Sections 13 or 15(d) of the
Securities Exchange Act of 1934, as amended; shall (a) be in the name of the
Holder, (b) not bear any legend restricting transfer , (c) not be subject to any
stop-transfer restrictions, and (d) shall otherwise be freely transferable on
the books and records of the Company pursuant to the opinion of counsel
described in Paragraph 1 above. You will accept such opinion of counsel provided
that it opines that the certificates may be issued or delivered without
restrictive legend in accordance with the applicable securities laws of the
United States.

5.

The Company hereby confirms to you and to the Holder that no instruction other
than as contemplated herein will be given to you by the Company with respect to
the matters referenced herein. The Company hereby authorizes you, and you shall
be obligated, to disregard any contrary instruction received by or on behalf of
the Company or any other person purporting to represent the Company.

6.

The Company hereby agrees to notify the Holder in the event of any replacement
of SIGNATURE STOCK TRANSFER, INC. as the Company’s transfer agent.

7.

The Company acknowledges that the Holder is relying on the representations and
covenants made by the Company in this Letter and that the representations and
covenants contained in this Letter constitute a material inducement to the
Holder to make the loan evidenced by the Note.  The Company further acknowledges
that without such representations and covenants of the Company made in this
Letter, the Holder would not have made the loan to the Company evidenced by the
Note.

8.

The Holder is an intended third-party beneficiary of this Letter. The parties
hereto specifically acknowledge and agree that in the event of a breach or
threatened breach by a party hereto of any provision hereof, the Holder will be
irreparably damaged, and that damages at law would be an inadequate remedy if
this Letter were not specifically enforced.  Therefore, in the event of a breach
or threatened breach of this Letter, the Holder shall be entitled, in addition
to all other rights or remedies, to an injunction restraining such breach,
without being required to show any actual damage or to post any bond or other
security, and/or to a decree for a specific performance of the provisions of
this Letter.

9.

This Letter shall be fully binding and enforceable against the Company even if
it is not signed by the transfer agent. If the Company takes (or fails to take)
any action contrary to this Letter, then such action or inaction will be a
default under the Loan Documents. Although no additional direction is required
by the Company, any refusal by the Company to immediately confirm this Letter
and the instructions contemplated herein to transfer agent will be a default
under the Loan Documents.

 

 

Signature Page to Irrevocable Instructions to Transfer Agent Letter













10.

By signing below, each individual executing this Letter on behalf of an entity
represents and warrants that he or she has authority to so execute this Letter
on behalf of such entity and thereby bind such entity to the terms and
conditions hereof.

Very truly yours,




SILVER FALCON MINING, INC.







By:

Name:

Title:







ACKNOWLEDGED AND AGREED:




THE HOLDER:




ILIAD RESEARCH AND TRADING, LP




By: Iliad Management, LLC, its General Partner




By: Fife Trading, Inc., its Manager







By:

      John M. Fife, President










THE TRANSFER AGENT:




SIGNATURE STOCK TRANSFER, INC.







By:

Name:

Title:

 




Attachments:




Exhibit A – Form of Notice of Conversion





 

Signature Page to Irrevocable Instructions to Transfer Agent Letter













EXHIBIT A




FORM OF NOTICE OF CONVERSION











 





